Citation Nr: 1605497	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  05-35 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In a February 2009 decision, the Board denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran subsequently appealed the claim
to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 memorandum decision, the court vacated the February 2009 Board decision and remanded the claim for hypertension, secondary to diabetes mellitus and PTSD.  In March 2012, the Board remanded the claim for additional development.  In a September 2012 decision, the Board denied the Veteran's claim for hypertension.  In June 2014 memorandum decision, the Court set aside the March 2012 Board decision and remanded the claim for service connection for hypertension.  

In May 2015, this matter was remanded by the Board for additional development.  The claim has now returned to the Board for further adjudication.     

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The evidence is in relative equipoise regarding whether the Veteran's hypertension is related to his service-connected PTSD.



CONCLUSION OF LAW

The criteria for establishing service connection for hypertension, have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

As the Board's decision herein grant service connection for hypertension constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regards to this issue. 

I. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service injury or disease. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  In order for secondary service connection to be established, there must be competent, credible evidence of (1) a service-connected condition, (2) a current disability, and (3) a nexus, or link, between the service-connected condition and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected injury or disease, or (2) aggravated by an already service-connected injury or disease.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (a)-(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

A.  Hypertension

The Veteran contends that his hypertension is caused by herbicide exposure in service, or is secondary to, his service-connected diabetes mellitus and PTSD.

In the present case, the Board finds that the Veteran has a diagnosis of hypertension from a June 2002 VA outpatient treatment record.  The Veteran underwent a VA examination in July 2005 which confirmed a diagnosis of hypertension and his blood pressure readings were 129/90, 137/86, and 146/93. 

As for in-service event or injury, the Veteran reported to the April 2012 examiner that he believes his hypertension is due to his diabetes mellitus or PTSD.  The Veteran reported that he was diagnosed with hypertension prior to diabetes.  The Veteran denied a family medical history of hypertension.  Service treatment records are negative for any complaints, treatment, or diagnosis for hypertension.  At the December 1964 entrance medical examination, the Veteran had a blood pressure reading of 132/80.  At the November 1987 separation medical examination, the Veteran had a blood pressure reading of 116/84.  

At an April 2003 VA examination for PTSD, the Veteran reported serving in the Army infantry from 1966 to 1967.  The Veteran engaged in direct combat and developed PTSD since his return from Vietnam.  The Veteran reported daily intrusive thoughts of combat and insomnia.  The examiner opined that the Veteran clearly meets the criteria for a diagnosis of PTSD.  The Veteran was involved in active combat in Vietnam as a door gunner.  He was involved in killing other individuals and saw much death.  He frequently feared for his own life and currently exhibits problems with insomnia, nightmares, flashbacks, intrusive thoughts, irritability, anxiety, panic, depression, difficulty with trust, and a sense of estrangement from others.  The examiner concluded that the overall level of severity of the Veteran's PTSD is severe.  

VA treatment records showed that the Veteran was first diagnosed with hypertension in June 2002 and he started medication for hypertension in October 2005.  VA treatment records dated through May 2011 continued to show that the Veteran's hypertension was well-controlled with current medication.  

Turning to the question of whether there is a nexus, or link, between the Veteran's hypertension and the service-connected disabilities, a January 2006 VA examination confirmed a diagnosis of hypertension with blood pressure readings of 122/71, 81/50, and 97/66.  The VA examiner opined that if the hypertension preceded the diagnosis of diabetes and the Veteran's hypertension is well-controlled, then the hypertension was not aggravated by the diabetes.  

The Veteran was afforded another VA examination in April 2012.  The examiner noted that the Veteran has been diagnosed with hypertension in 2002 and diabetes in 2009.  He found that the Veteran's blood pressure has been well-controlled with medication.  The examiner also noted that there was evidence that people suffering from PTSD are at a higher risk of hypertension.  However, a direct causal relationship was unclear.  In his opinion, the examiner found that PTSD did not directly cause hypertension.  However, Veterans who suffer from PTSD "were more likely" to get hypertension due to poor lifestyle choices.  Specifically, they tended to abuse their bodies more with substance abuse, poor diet, and lack of exercise.  Therefore, the examiner concluded that it was less likely than not that the Veteran's hypertension is due to PTSD or diabetes.  The diabetes was diagnosed after hypertension, and there was no evidence of permanent aggravation, as the hypertension is well-controlled and the Veteran does not have persistent proteinuria.  

In a May 2012 addendum, the April 2012 VA examiner indicated that he reviewed of the January 2006 VA examination report and no change to his previous diagnosis or opinion was warranted.  

In July 2015 VA addendum opinion, the April 2012 VA examiner again found that the Veteran's hypertension is less likely than not proximately due to the Veteran's service-connected disabilities.  The examiner reiterated his previous April 2012 medical opinion that patients suffering from PTSD were at a higher risk for hypertension.  Specifically, there are many identifiable risk factors for essential hypertension such as age, obesity, family history, race, kidney morphology, high sodium diet, excessive alcohol consumption, physical inactivity, dyslipidemia, diabetes, personality traits, depression, and Vitamin D deficiency.  A review of the Veteran's medical history indicates no family history of hypertension and that he has no history of tobacco use or alcohol abuse.  A February 2009 treatment record also indicates that the Veteran walks for exercise.  The examiner opined that the Veteran has at least one identifiable risk factor of depression and a history of obesity, although his current body mass index (BMI) is slightly below the threshold.  The presence of one or more risk factors associated with PTSD does not serve as sufficient evidence of a direct causal relationship because the etiology of hypertension is unknown.  However, the presence of risk factors "increases the likelihood that one will acquire the disease of essential hypertension."  With regards to the Veteran's diabetes, there is no indication that he has diabetic neuropathy and his hypertension preceded the Veteran's diabetes.  The examiner noted that at the time of his diagnosis for diabetes, the Veteran was on treatment with hypertension with Lisinopril 10 mg daily, and he continues on the same medication at a lesser dose while his blood pressure remains well-controlled at this time.  

While there is conflicting medical evidence that weigh both for and against the Veteran's claim for service connection for hypertension, the Board finds that there is competent evidence to support the claim that his current hypertension is medically related to the service-connected PTSD, such as the above cited VA examination and medical literature.  The Board notes that the Veteran's hypertension was not manifested in service or within one year of separation from service, however, there are medical studies that relate PTSD to higher blood pressures and PTSD to trauma exposure, such as that experienced by the Veteran during his combat service in the Republic of Vietnam.  In fact, the April 2012 VA examiner noted that the Veteran exhibits risk factors of depression as a result of his PTSD, which increases the likelihood of developing hypertension.  

Thus, resolving all reasonable doubt in the favor of the Veteran, there is a basis of entitlement to service connection for hypertension as secondary to the service-connected PTSD under 38 C.F.R. § 3.310.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Further, as the claim for hypertension is being granted as secondary to the service-connected PTSD, the Board finds that there would be no useful purpose in addressing the theories of hypertension as secondary to the service-connected diabetes mellitus.


ORDER

Service connection is granted for hypertension as secondary to the service-connected PTSD.




____________________________________________
WAYNE M. BRAUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


